Name: Commission Regulation (EEC) No 420/93 of 25 February 1993 making imports of certain fishery products subject to observance of the reference price
 Type: Regulation
 Subject Matter: prices;  foodstuff;  tariff policy;  fisheries
 Date Published: nan

 No L 48/12 Official Journal of the European Communities 26. 2. 93 COMMISSION REGULATION (EEC) No 420/93 of 25 February 1993 making imports of certain fishery products subject to observance of the reference price tened ; whereas, in order to avoid disturbances due to offers at abnormally low prices, it is necessary to require imports for the products in question to observe the reference price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products ('), and in particular Article 22 (6) thereof, Whereas Article 22 (4) of Regulation (EEC) No 3759/92 envisages, inter alia, that where the free-at-frontier price of a specified product, imported from a third country, stays below the reference price and where considerable quantities of that product are imported, imports of products listed, inter alia, in Annex I (Section A), Annex IV (Section B) and Annex V may be made subject to the condition that the free-at-frontier price is at least equal to the reference price ; Whereas Commission Regulation (EEC) No 3191 /82 (2) laid down detailed rules for the reference price system in the fishery products sector and in particular for the deter ­ mination of the free-at-frontier price referred to in Article 22 (3) of Regulation (EEC) No 3759/92 ; Whereas the reference prices for fishery products for the 1993 fishing year were fixed by Commission Regulation (EEC) No 3893/92 (3), as amended by Regulation (EEC) No 351 /93 (4); Whereas for the last months it has been established that on the Community market the free-at-frontier price of significant quantities of certain fishery products remained below the reference price for these products ; whereas, in view of this, there is a danger that the stabilization measures on the Community market could be threa ­ Article 1 1 . The placing into free circulation in the Community of the fishery products listed in the Annex shall be subject to the condition that the free-at-frontier price is at least equal to the reference price given in the Annex. 2. This Regulation does not apply to the frozen products listed in the Annex provided it can be proved, to the satisfaction of the competent customs authorities, that they were in transit towards the Community on the date of entry into force of this Regulation, and provided they are put into free circulation by 15 March 1993 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 338, 30. 11 . 1982, p. 13 . O OJ No L 392, 31 . 12. 1992, p. 9 . (4) OJ No L 41 , 18 . 2. 1993, p. 12. 26. 2. 93 Official Journal of the European Communities No L 48/13 ANNEX 1 . Chilled or fresh products (Ecu/tonne) Reference price Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod of the species 1 947 894 684 526 Gadus morhua 2 947 894 684 526 0302 50 10 3 894 736 526 421 4 705 484 400 284 5 494 284 295 189 Coalfish 1 484 484 376 376 (Pollachius virens) 2 484 484 376 376 0302 63 00 3 478 478 371 371 4 387 280 204 151 Haddock 1 696 618 541 464 (Melanogrammus aeglefinus) 2 696 618 541 464 0302 62 00 3 595 502 417 286 4 526 433 394 270 Hake of the species 1 2 819 2 650 2 227 2 058 Merluccius merluccius 2 2142 2 001 1 663 1 522 ex 0302 69 65 3 2 114 1 973 1 635 1 494 4 1 804 1 663 1 409 1 156 5 1 691 1 550 1 325 1 071 Whole or gutted fish with head Without head Extra, A (') B ( ») Extra, A (') B (') Monkfish 1 1 334 963 3 462 2 692 (Lophius spp.) 2 1 704 1 334 3 269 2 500 0302 69 81 3 1 704 1 334 3 077 2 308 4 1 426 1 056 2 692 1 923 5 815 445 1 923 1 154 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Frozen products (Ecu/tonne) Species Presentation Reference prices 1 . Cod (Gadus morhua, Gadus Whole fish : ogac and Gadus macro ­ cephalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41  with or without head 937 ' Fillets :  industrial blocks, with bones (standard) 2 037  {\ if\A ~&gt;r\ TI  industrial blocks, boneless 2 354ex UJ04 20 21 . , ' ~ t\n\A tn iq  individual fillets, with skin 2 230ex 0J04 2U 2? . .... , ...   individual fillets, skinless 2 574  blocks in immediate packing weighing not k more than 4 kg 2 462 No L 48/14 Official Journal of the European Communities 26. 2. 93 (Ecu/tonne) Species Presentation Reference prices ex 0304 90 35 Minced blocks 1011 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , Pieces and other meat 1191 ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 2. Coalfish (Pollachius virens) Whole fish : ex 0303 73 00  with or without head 617 ' Fillets :  industrial blocks, with bones (standard) 1 223  industrial blocks, boneless 1 347 ex 0304 20 31 &lt;  individual fillets, with skin 1 250  individual fillets, skinless 1 383  blocks in immediate packing weighing not k more than 4 kg 1 412 ex 0304 90 41 Minced blocks 675 ex 0303 73 00, ex 0304 90 41 Pieces and other meat 811 3. Haddock (Melanogrammus Whole fish : aeglefinus) ex 0303 72 00  with or without head 817 ' Fillets :  industrial blocks, with bones (standard) 1 825  industrial blocks, boneless 2 397 ex 0304 20 33 &lt;  individual fillets, with skin 2172  individual fillets, skinless 2 493  blocks in immediate packing weighing not more than 4 kg 2 433 ex 0304 90 45 Minced blocks 807 ex 0303 72 00, ex 0304 90 45 Pieces and other meat 954 4. Hake (Merluccius spp.) Whole fish : ex 0303 78 10  with or without head 773 ' Fillets :  industrial blocks, with bones (standard) 1 039  industrial blocks, boneless 1 223 ex 0304 20 57 &lt;  individual fillets, with skin 1 058  individual fillets, skinless 1 135  blocks in immediate packing weighing not  more than 4 kg 1 224 ex 0304 90 47 Minced blocks 779 ex 0303 78 10 Pieces and other meat 1 026 ex 0304 90 47